Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/115,713 filed on 09/25/20.  Claim(s) 1, 3-11, and 13-20 is/are pending and have been examined.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/551,304, 62/580,486, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Applicant claims in independent claims 

sending display commands from a mobile device to display audio and/or visual digital content on one of the plurality of display devices over a second WiFi network
	However, provisional applications, 62/551,304, 62/580,486 from which the pending Applicant claims priority to, do not explicitly disclose the use of both a first WiFi network and a second WiFi network.

Looking at provisional applications, recitations below, including, but not limited to:
	62/551,304
b. Chromecast Device Discovery
i. Utilizes standards compliant service discovery to discover Google Chromecast devices connected to wireless network via Ethernet controller X.

2. Use of vCast Technology
a. Guest connects to Hotel WiFi

	
	62/580,486

b. Chromecast / Android TV Device Discovery
i. Utilizes standards compliant service discovery to discover Google Chromecast Q Android TV devices that support casting connected to wireless network via Ethernet controller X.

2. Use of vCast Technology
a. Guest connects to Hotel WiFi

Provisional applications mention Google Chromecast devices connected to wireless network via Ethernet controller X and Guests connecting to Hotel WiFi. However, it is not explicit, whether or not the two networks are a first WiFi network and a second WiFi network, or whether both networks are the same network. Furthermore, 
Therefore, based on the above, the effective priority date of Applicant’s claimed invention will be August 29, 2018.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, and 13-20 have been considered but are moot in view of the new ground(s) of rejection.
Although a new ground(s) of rejection has been made, some of Applicant’s arguments need to be addressed.
Applicants assert on P.12-13 that “In contrast, the Zerr reference discloses in Figs. 3 and 4 thereof that the DRM bridge (136) forming a portion of the communication server (112) requests content from a content provider portal (124) (referring to the Internet) at a step (245), where the communication server (112) is analogous to the recited device controller of Claim 1. At a step (249), the content provider portal (124) sends the streaming signals to the DRM bridge (136), which in turn transfers the streaming signals to the local player for display at a step (253)… The Zerr reference accordingly includes the communication server (112) accessing the Internet to allow the communication server (112) to receive the streaming signals that are to be transferred to the corresponding display device. The communication server (112) therefore does not receive streaming data being cast from a mobile device for display on a display device, but instead routes streaming data from the Internet to the display device in the absence of the signal originating from the mobile device… The Zerr reference also 
In response, the Examiner respectfully disagrees. Zerr teaches in, at least, but not limited to:
Fig.15, Paragraph 0083 teaches OTT device 162 receives content over a WiFi connection 1504. A separate WiFi connection 1512, for example using a different SSID, is used by the user device 104 to connect to access point. Paragraph 0038 teaches content is passed from the communication server 112 to the paired or selected output device 120 using the on-site distribution network 118. Paragraph 0075 teaches a communication server 112 that operates to identify the room that the user device 104 is associated with. Paragraph 0056 teaches user device 104 can send content to local player instance 134 on the device adapter 160 without involving a DRM bridge instance 136. Locally stored content can be “cast” from the user device 104 to the device adapter 160 and the associated output device 120, without requiring any further processing of the communication server 112.
As can be seen in the cited paragraphs of Zerr and the Office Action below, content provided isn’t provided only by content providers over the Internet. The user 
Thus, based on the reasons above, and the Office Action below, Zerr teach(es) the claimed limitation(s).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zerr et al. (US 2017/0094345).
Consider claim 1, Zerr teaches a method for delivering audio and/or visual digital content from a mobile device to a display device (Figs.4, 15), said method comprising: 
broadcasting advertisement signals from a plurality of display devices over a first WiFi network indicating that the display devices are available to receive audio and/or visual digital content; receiving the advertisement signals on the first network at a device controller, said device controller generating a database identifying each display device that is available and its location (Paragraph 0049 teaches a device adapter 160, such as an over-the-top, OTT device 162. The system 100b differs from system 100a illustrated in Fig.1 in that this system 100b operates in association with a device adaptor 160 in form of an OTT device 162 that performs local player 134 and discovery service 130 functions, and that is paired or connected to an output device 120. Discovery service 130 may be provided as part of a device adaptor 160 operating system or firmware, or as part of a network or connectivity software installed on the device adaptor 160, such as AVAHI or BONJOUR. The session and network manager 128 can create and manage lists of device adaptors 160, control the visibility of device adaptors 160, and control active connections between user devices 104 and device adaptors 160. Paragraph 0050 teaches an OTT device 162 can receive content from a network connection and can provide that content to an output device 120. Communications server 112 controls when and how discovery of a device 
sending display commands from a mobile device to display audio and/or visual digital content on one of the plurality of display devices over a second WiFi network, wherein the mobile device is not connected to the first WiFi network; receiving the display commands on the second network at the device controller, said device controller identifying a location of the mobile device that sent the display commands (Fig.15, Paragraph 0083 teaches a separate WiFi connection 1512, for example using a different SSID, is used by the user device 104 to connect to access point 109. Each SSID forms a different wireless network that may have different access privileges, settings, etc. Since user device utilizes a separate WiFi connection using a different SSID, it is connecting via a different network that is different than the first WiFi network. Paragraph 0055 teaches at step 240, the user operates the user device 104 and the content provider app 106 to choose content to play and sends that request to the local player instance 134. Paragraph 0037 teaches session and network manager services 128 can 
sending the display commands from the display controller to a selected one of the display devices on the first network based on the location of the 
wherein at least some of the display commands are streaming signals including information corresponding to the audio and/or visual digital content to be displayed on the selected one of the display devices, wherein the streaming signals are transferred from the mobile device to the device controller on the second network and from the device controller to the selected one of the display Each SSID forms a different wireless network that may have different access privileges, settings, etc. Since user device utilizes a separate WiFi connection using a different SSID, it is connecting via a different network that is different than the first WiFi network. Paragraph 0082 teaches casting content to an output device 120 associated with a device adapter 160 that is external to the user device 104. Server 113 can provide an option to the user to connect to an output device 120 in the user’s vicinity through a device adaptor 160 associated with the output device 120. Paragraph 0075 teaches a communication server 112 that operates to identify the room that the user device 

Consider claim 18, Zerr teaches a system for delivering audio and/or visual digital content from a mobile device to a display device (Figs.4, 15), said system comprising:
means for broadcasting advertisement signals from a plurality of display devices over a first WiFi network indicating that the display devices are available to receive audio and/or visual digital content; means for receiving the advertisement signals on the first network at a device controller, said device controller generating a database identifying each display device that is available and its location (Paragraph 0049 teaches a device adapter 160, such as an over-the-top, OTT device 162. The system 100b differs from system 100a illustrated in Fig.1 in that this system 100b operates in association with a device adaptor 160 in form of an OTT device 162 that performs local player 134 and discovery service 130 functions, and that is paired or connected to an output device 120. Discovery service 130 may be provided as part of a device adaptor 160 operating system or firmware, or as part of a network or connectivity software installed on the device adaptor 160, such as AVAHI or BONJOUR. The session and network manager 128 can create and manage lists of device adaptors 160, control the 
means for registering mobile devices brought by guests staying in the hotel rooms in a registration database using a second WiFi network, wherein the mobile devices are not connected to the first WiFi network (Fig.15, Paragraph 0083 teaches a separate WiFi connection 1512, for example using a different SSID, is used by the user device 104 to connect to access point 109. Each SSID forms a different wireless network that may have different access privileges, settings, etc. Since user device utilizes a separate WiFi connection using a different SSID, it is connecting via a different network that is different than the first WiFi network. Paragraph 0037 teaches session and network manager 128 
means for sending display commands from the mobile devices to display audio and/or visual digital content on the plurality of display devices over the second WiFi network; means for receiving the display commands on the second network at the device controller, said device controller identifying a location of the mobile devices that sent the display commands (Fig.15, Paragraph 0083 teaches a separate WiFi connection 1512, for example using a different SSID, is used by the user device 104 to connect to access point 109. Paragraph 0055 teaches at step 240, the user operates the user device 104 and the content provider app 106 to choose content to play and sends that request to the local player instance 134. Paragraph 0037 teaches session and network manager services 128 can route network traffic on behalf of a user device 104 from a content provider 124 to an output device 120, can route control inputs entered at a user device 104 to a virtual player 132, and can route selection and control inputs entered at a user device 104 to a content provider 124. Content may be routed from a content provider 124 to an output device 120 in response to a request made through a user device 104 and/or in response to the receipt of credentials held or associated with a user device 104. Paragraph 0037 teaches session and network manager 128 can create and manage lists of user devices 104 that are paired or otherwise registered with the system 100. Paragraph 0045 teaches in a hotel 
means for sending the display commands from the display controller to a selected one of the display devices on the first network based on the location of the selected one display device and the location of the mobile device and means for displaying the audio and/or visual content on the selected one of the display devices (Paragraph 0038 teaches content is then passed from the communication server 112 to the paired or selected output device 120 using the on-site distribution network 118. Fig.15, Paragraph 0083 teaches OTT device 162 receives content over a wireless, e.g., a WiFi connection 1504, rather than a wired connection. The wireless connection to the OTT device 162 can employ a hidden SSID provided by the access point 109. Content obtained from a content provider 124 is routed to an output device 120 to which the user device 104 has 
wherein at least some of the display commands are streaming signals including information corresponding to the audio and/or visual digital content to be displayed on the selected one of the display devices, wherein the streaming signals are transferred from the mobile device to the device controller on the second network and from the device controller to the selected one of the display devices on the first network, wherein the device controller does not decipher, interpret, or change the streaming signals originating from the mobile device prior to transferring the streaming signals to the selected one of the display devices (Paragraph 0038 teaches content is passed from the communication server 112 to the paired or selected output device 120 using the on-site distribution network 118. Fig.15, Paragraph 0083 teaches OTT device 162 receives content over a wireless, e.g., a WiFi connection 1504, rather than a wired connection. The wireless connection to the OTT device 162 can employ a hidden SSID provided by the access point 109. Paragraph 0075 teaches communication server 112 Each SSID forms a different wireless network that may have different access privileges, settings, etc. Since user device utilizes a separate WiFi connection using a different SSID, it is connecting via a different network that is different than the first WiFi network. Paragraph 0082 teaches casting content to an output device 120 associated with a device adapter 160 that is external to the user device 104. Server 113 can provide an option to the user to connect to an output device 120 in the user’s vicinity through a device adaptor 160 associated with the output device 120. Paragraph 0075 teaches a communication server 112 that operates to identify the room that the user device 104 is associated with. Paragraph 0056 teaches user device 104 can send content to local player instance 134 on the device adapter 160 without involving a DRM bridge instance 136. Locally stored content can be “cast” from the user device 104 to the device adapter 160 and the associated output device 120, without requiring any further processing of the communication server 112).

Consider claim 3, Zerr teaches further comprising authenticating and registering the mobile device and its location as part of a database that includes registrations for a plurality of mobile devices (Fig.15, Paragraph 0083 teaches a 

Consider claim 4, Zerr teaches wherein the location of the mobile device is a room number in a hotel room (Paragraph 0075 teaches communication server 112 identifies OTT devices that are associated with the user’s room. Paragraph 0090 teaches communication server 112 allowing user device 104 to communicate with a device adaptor 160 associated with the output device 120 in the user’s room. Paragraph 0082 teaches display of the user’s room number on an output device 120 in the user’s vicinity).

Consider claim 5, Zerr teaches wherein registering the mobile device includes employing user access gateway integration (Paragraph 0036).

Consider claim 6, Zerr teaches wherein registering the mobile device includes using an application programming interface (Paragraph 0036-0038; Fig.9, Paragraph 0069-0071).

Consider claim 7, Zerr teaches wherein registering the mobile device includes displaying a pairing code on the display device (Paragraph 0089).

Consider claim 8, Zerr teaches wherein the plurality of display devices are Chromecast enabled devices (Fig.15, Paragraph 0040, 0045).

Consider claim 10, Zerr teaches wherein the mobile device is a cell phone, laptop computer, desktop computer, tablet computer or any other computing device that supports the necessary communications protocol (Paragraph 0033).

Consider claim 19, Zerr teaches wherein the means for registering the mobile device includes means for employing user access gateway integration (Paragraph 0036), means for registering the mobile device using an application programming interface (Paragraph 0036-0038; Fig.9, Paragraph 0069-0071), or 

Consider claim 20, Zerr teaches wherein the display devices are Chromecast enable devices (Fig.15, Paragraph 0040, 0045) or Android devices.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerr et al. (US 2017/0094345) in view of Chawla et al. (US 2017/0019720).
Consider claim 9, Zerr teaches the plurality of display devices (Fig.15, Paragraph 0040, 0045), but do not explicitly teach display device being Android device.
In an analogous art, Chawla teaches display device being Android device. (Paragraph 0033 teaches OTT device may be Android TV, Chromecast, etc).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Zerr to include display device being Android device, as taught by Chawla, for the advantage of providing greater computing power and flexibility, enabling the system to handle additional and greater tasks that may be thrown at it, providing greater versatility.

Claim(s) 11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerr et al. (US 2017/0094345) in view of Netflix (Using Netflix on your Chromecast).
Consider claim 11, Zerr teaches a method for selectively delivering audio and/or visual digital content in a hotel (Figs.4, 15), said method comprising: 
providing a Chromecast enabled device in each of a plurality of rooms in the hotel (Fig.14; Paragraph 0040 teaches an over-the-top, OTT device 162. 
broadcasting advertisement signals from the Chromecast enabled devices over a first WiFi network indicating that the Chromecast enabled devices are available to receive and display audio and/or visual digital content (Paragraph 0049 teaches a device adapter 160, such as an over-the-top, OTT device 162. The system 100b differs from system 100a illustrated in Fig.1 in that this system 100b operates in association with a device adaptor 160 in form of an OTT device 162 that performs local player 134 and discovery service 130 functions, and that is paired or connected to an output device 120. Discovery service 130 may be provided as part of a device adaptor 160 operating system or firmware, or as part of a network or connectivity software installed on the device adaptor 160, such as AVAHI or BONJOUR. The session and network manager 128 can create and manage lists of device adaptors 160, control the visibility of device adaptors 160, and control active connections between user devices 104 and device adaptors 160. Paragraph 0050 teaches an OTT device 162 can receive content from a network connection and can provide that content to an output device 120. Communications server 112 controls when and how discovery of a device adaptor 160 occurs. Device adaptor may include connections to the first network 
registering mobile devices brought by guests staying in the hotel rooms in a registration database using a second WiFi network (Fig.15, Paragraph 0083 teaches a separate WiFi connection 1512, for example using a different SSID, is used by the user device 104 to connect to access point 109. Paragraph 0037 teaches session and network manager 128 can create and manage lists of user devices 104 that are paired or otherwise registered with the system 100. Paragraph 0033 teaches user devices 104 may include, but are not limited to, smart phones, etc. A user device 104 is associated with a particular person), where each mobile device includes an application capable of operating the Chromecast enabled device in the hotel room and capable of streaming audio and/or digital content to the Chromecast enabled device (Paragraph 0044 teaches user device 104 can launch a content provider application or app 106 on the user device 104. Content provider app 106 include, but are not limited to, Hulu Plus, YouTube, and Netflix apps. Content provider application or app presents the user with an option to display content on an output device 120, such Each SSID forms a different wireless network that may have different access privileges, settings, etc. Since user device utilizes a separate WiFi connection using a different SSID, it is connecting via a different network that is different than the first WiFi network.); 
providing a controller that controls the delivery of the audio and/or digital content from the mobile devices to the Chromecast enabled devices (Paragraph 0055 teaches at step 240, the user operates the user device 104 and the content provider app 106 to choose content to play and sends that request to the local player instance 134. Paragraph 0037 teaches session and network manager services 128 can route network traffic on behalf of a user device 104 from a content provider 124 to an output device 120, can route control inputs entered at a user device 104 to a virtual player 132, and can route selection and control inputs entered at a user device 104 to a content provider 124. Content may be routed from a content provider 124 to an output device 120 in response to a request made through a user device 104 and/or in response to the receipt of credentials held or associated with a user device 104. Paragraph 0050 teaches 
receiving the advertisement signals by the controller on the first network, said controller generating a display device database identifying each of the Chromecast enabled devices that is available and its room location (Paragraph 0049 teaches a device adapter 160, such as an over-the-top, OTT device 162. The system 100b differs from system 100a illustrated in Fig.1 in that this system 100b operates in association with a device adaptor 160 in form of an OTT device 162 that performs local player 134 and discovery service 130 functions, and that is paired or connected to an output device 120. Discovery service 130 may be provided as part of a device adaptor 160 operating system or firmware, or as part of a network or connectivity software installed on the device adaptor 160, such as AVAHI or BONJOUR. The session and network manager 128 can create and manage lists of device adaptors 160, control the visibility of device adaptors 160, and control active connections between user devices 104 and device adaptors 160. Paragraph 0050 teaches an OTT device 162 can receive content from a network connection and can provide that content to an output device 120. Communications server 112 controls when and how discovery of a device adaptor 160 occurs. Device adaptor may include connections to the first network 108 and to the on-site content distribution network 118. Fig.15, Paragraph 0083 teaches OTT device 162 receives content over a wireless, e.g., a WiFi connection 1504, rather than a wired connection. The wireless connection to the OTT device 162 can employ a hidden SSID provided by the access point 109. 
sending display commands from a particular one of the mobile devices to display audio and/or visual digital content on one of the Chromecast enabled devices over the second network; receiving the display commands on the second network at the controller, said controller identifying the room location of the mobile device from the registration database that sent the display commands (Fig.15, Paragraph 0083 teaches a separate WiFi connection 1512, for example using a different SSID, is used by the user device 104 to connect to access point 109. Paragraph 0055 teaches at step 240, the user operates the user device 104 and the content provider app 106 to choose content to play and sends that request to the local player instance 134. Paragraph 0037 teaches session and network manager services 128 can route network traffic on behalf of a user device 104 from a content provider 124 to an output device 120, can route control inputs entered at a user device 104 to a virtual player 132, and can route selection and control inputs entered at a user device 104 to a content provider 124. Content may be routed from a content provider 124 to an output device 120 in response to a request made through a user device 104 and/or in response to the receipt of credentials held or associated with a user device 104. Paragraph 0037 teaches session and network manager 128 can create and manage lists of user devices 104 that are paired or otherwise registered with the system 100. 
sending the display commands from the controller over the first network to a selected one of the Chromecast enabled devices based on the location of the selected one of the Chromecast enabled devices and the room location of the mobile device and displaying the audio and/or visual content on the selected one of the Chromecast enabled devices (Paragraph 0038 teaches content is then passed from the communication server 112 to the paired or selected output device 120 using the on-site distribution network 118. Fig.15, Paragraph 0083 teaches OTT device 162 receives content over a wireless, e.g., a WiFi connection 1504, rather than a wired connection. The wireless connection to the OTT device 162 can employ a hidden SSID provided by the access point 109. Content obtained from a content provider 124 is routed to an output device 120 to which the user device 104 has been paired. Paragraph 0075 teaches communication server 112 identifies OTT devices that are associated with the 
wherein at least some of the display commands are streaming signals including information corresponding to the audio and/or visual digital content to be displayed on the selected one of the Chromecast enabled devices, wherein the streaming signals are transferred from the particular one of the mobile devices to the controller on the second network and from the controller to the selected one of the Chromecast enabled devices on the first network, wherein the controller does not decipher, interpret, or change the streaming signals originating from the particular one of the mobile devices prior to transferring the streaming signals to the selected one of the Chromecast enabled devices (Fig.14; Paragraph 0040 teaches an over-the-top, OTT device 162. Examples of OTT devices 162 include, but are not limited to a CHROMECAST stick. Paragraph 0038 teaches content is passed from the communication server 112 to the paired or selected output device 120 using the on-site distribution network 118. Fig.15, Paragraph 0083 teaches OTT device 162 receives content over a wireless, e.g., a WiFi connection 1504, rather than a wired connection. The wireless connection to the OTT device 162 can employ a hidden SSID provided by the access point 109. Paragraph 0075 teaches communication server 112 identifies OTT devices that are associated with the user’s room. Paragraph 0090 teaches communication server 112 allowing user device 104 to communicate with a device adaptor 160 associated with the output device 120 in the user’s Each SSID forms a different wireless network that may have different access privileges, settings, etc. Since user device utilizes a separate WiFi connection using a different SSID, it is connecting via a different network that is different than the first WiFi network. Paragraph 0082 teaches casting content to an output device 120 associated with a device adapter 160 that is external to the user device 104. Server 113 can provide an option to the user to connect to an output device 120 in the user’s vicinity through a device adaptor 160 associated with the output device 120. Paragraph 0075 teaches a communication server 112 that operates to identify the room that the user device 104 is associated with. Paragraph 0056 teaches user device 104 can send content to local player instance 134 on the device adapter 160 without involving a DRM bridge instance 136. Locally stored content can be “cast” from the user device 104 to the device adapter 160 and the associated output device 120, without requiring any further processing of the communication server 112)..
Zerr does not explicitly teach application includes a Chromecast application and at least one streaming application.
In an analogous art, Netflix teaches application includes a Chromecast application and at least one streaming application (Using Netflix on your Chromecast teaches launching the Netflix app on your mobile Android device. User may then select Cast on the mobile device. Cast is part of the Chromecast application also installed on the mobile device, in order to cast content to the Chromecast device. See support.google.com/chromecast cited in Using Netflix on your Chromecast. support.google.com/chromecast teaches Chromecast app on the mobile device, which enables the casting of videos, movies, TV shows, and more from your mobile device).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Zerr to include application includes a Chromecast application and at least one streaming application, as taught by Netflix, for the advantage of providing multiple applications on the user device, enabling the user to perform a variety of functions, allowing the user greater management and control over consumption of content.

Consider claim 13, Zerr and Netflix teach wherein registering the mobile device includes employing user access gateway integration (Zerr - Paragraph 0036).

Consider claim 14, Zerr and Netflix teach wherein registering the mobile device includes using an application programming interface (Zerr - Paragraph 0036-0038; Fig.9, Paragraph 0069-0071).

Consider claim 15, Zerr and Netflix teach wherein registering the mobile device includes displaying a pairing code on the Chromecast enabled device (Zerr - Paragraph 0089).

claim 16, Zerr and Netflix teach wherein registering the mobile devices requires obtaining a certain level of casting bandwidth (Zerr - Paragraph 0042 teaches user joining the first network 108 can include establishing a connection to a network access point 109 and providing credentials or authorization, such as a user name and password. Paragraph 0043 teaches user providing identifying information, credentials, authentication information, or other information to the communication server 112. Fig.3, Paragraph 0049 teaches an OTT device 162 that enables the user device 104 to be selectively connected to an output device 120. Paragraph 0055 teaches using user device 104 to choose content to play and send to the display device 120. Paragraph 0056 teaches cast content from user device 104).

Consider claim 17, Zerr and Netflix teach wherein the mobile devices is a cell phones, laptop computers, desktop computers, tablet computers or any other computing device that supports the necessary communications protocol (Zerr - Paragraph 0033).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/JASON K LIN/Primary Examiner, Art Unit 2425